Name: Council Regulation (EEC) No 1194/90 of 7 May 1990 fixing certain prices and other amounts applicable in the fruit and vegetables sector for the 1990/91 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 119 /46 Official Journal of the European Communities 11 . 5 . 90 COUNCIL REGULATION (EEC) No 1194/90 of 7 May 1990 fixing certain prices and other amounts applicable in the fruit and vegetables sector for the 1990 / 91 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1035 /72 of 18 May 1972 on the common organization of the market in fruit and vegetables (* ), as last amended by Regulation (EEC) No 1193 / 90 ( 2 ), and in particular Article 16 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2511 / 69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit ( 3 ), as last amended by Regulation (EEC) . No*1130 / 89 ( 4 ), and in particular Article 7 (2 ) thereof, Having regard to the proposal from the Commission ( 5 ), Having regard to the opinion of the European Parliament ( 6 ), Having regard to the opinion of the Economic and Social Committee ( 7 ), Whereas , pursuant to Article 16 (1 ) of Regulation (EEC) No 1035 / 72 , a basic price and a buying-in price are to be fixed for each marketing year for each of the products listed in Annex II to the said Regulation; whereas , in accordance with Article 1 (3 ) of the above Regulation , the marketing years for the products in question are as follows :  for cauliflowers , from 1 May to 30 April ,  for tomatoes , from 1 January to 31 December ,  for peaches and nectarines , from 1 May to 31 October ,  for lemons , from 1 June to 31 May ,  for pears , from 1 June to 31 May,  for table grapes , from 1 May to 30 April ,  for apples , from 1 July to 30 June,  for mandarins , satsumas and Clementines , from 1 October to 15 May,  for oranges , from 1 October to 15 July ,  for aubergines , from 1 January to 31 December ,  for apricots , from 1 May to 31 August; Whereas , however , pursuant to the third subparagraph of Article 16 ( 1 ) of Regulation (EEC) No 1035 /72, no basic price or buying-in price need be fixed for the slack marketing periods at the beginning and at the end of the marketing year; Whereas , when the basic prices and buying-in prices for fruit and vegetables are fixed , account has to be taken of the aims of the common agricultural policy and the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are , in particular , to ensure a fair standard of living for the agricultural community , to assure the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas the basic prices must be fixed by reference to the trend in the average prices recorded during the three preceding years on the most representative producer markets within the Community for a product with defined commercial characteristics , such as a variety or type , quality class , size and packaging; whereas the buying-in prices must be fixed by reference to the basic price in accordance with Article 16 ( 3 ) of Regulation (EEC) 1035 / 72 ; Whereas , as far as oranges and mandarines are concerned the abovementioned requirements , together with the need to accord better utilization of the fruit that finds no outlet on the market for fresh products justify a reduction in prices ; Whereas Article 148 ( 1 ) of the Act of Accession results in a price level in Spain differing from that of the common prices ; whereas , pursuant to Article 149 of the Act of Accession , the Spanish prices should be aligned more closely on the common prices each year at the beginning of each marketing year ; whereas the criteria laid down for this alignment give the Spanish prices fixed at the levels set out below; Whereas the Portuguese Republic, during the first stage , is authorized to maintain , with respect to fruit and vegetables , the national arrangements previously in force for the organization of its domestic agricultural market, subject to the conditions laid down in Articles 262 to 265 of the Act of Accession ; whereas the prices and amounts fixed by this Regulation are therefore applicable only in the Community excluding Portugal ; (!) OJ No L 118 , 20 . 5 . 1972 , p. 1 . ( 2 ) See page 43 of this Official Journal ( J ) OJ No L 318 , 18 . 12 . 1969 , p. 1 . ( 4 ) OJ No L 119 , 19 . 4 . 1989 , p. 22 . ( 5 ) OJ No C 49 , 28 . 2 . 1990 , p. 65 . ( «) OJ No C 96 , 17 . 4 . 1990 . ( 7 ) OJ No C 112 , 7 . 5 . 1990 , p. 34 . 11 . 5 . 90 Official Journal of the European Communities No L 119 /47 which they apply and the standard qualities to which they relate shall be as set out in Annex I. Whereas , pursuant to Article 285 ( 1 ) ( a ) of the Act of Accession , prices applicable in Portugal from 1 January 1991 to the end of the 1990 / 91 marketing year are to be fixed in accordance with the rules provided for under the common organization of the market ; Whereas the amount of the financial compensation for oranges and mandarins must be fixed in accordance with the criteria laid down in Article 7 ( 1 ) of Council Regulation (EEC) No 2511 / 69 , Article 2 For the 1990 / 91 marketing year , the financial compensation for oranges and mandarins shall be as set out in Annex II . HAS ADOPTED THIS REGULATION: Article 1 For the 1990 / 91 marketing year , the basic prices and the buying-in prices for fruit and vegetables , the periods during Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1990 . For the Council The President G. COLLINS / No L 119 / 48 Official Journal of the European Communities 11 . 5 . 90 ANNEX I BASIC PRICES AND BUYING-IN PRICES CAULIFLOWERS For the period from 14 May 1990 to 30 April 1991 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Community of Ten Spain May ( from 14 to 31 ) June July August September October November December January February March April 30.96 24.97 22,18 22,18 23,95 24,84 29,87 29,87 29,87 27,87 29,31 29,67 24,43 19,92 17,82 17,82 19,15 19,82 23,61 23,61 23,61 22,11 23,19 23,46 13,47 10,82 9,55 9,55 10,19 10,56 12,92 12,92 12,92 12,02 12,56 12,92 10,62 8,63 7,67 7,67 8,15 8,43 10,21 10,21 10,21 9,53 9,94 10,21 These prices refer to packed 'trimmed' cauliflowers of quality class I. TOMATOES For the period from 11 June to 30 November 1990 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Community of Ten Spain June ( from 11 to 20) ( from 21 to 30) July August September October November 28,45 25,91 23,38 20,97 22,24 23,57 28,32 15,46 14,27 13,10 11,97 12,56 13,18 15,40 10,82 10,06 8,68 7,79 8,29 8,69 11,34 5,88 5,53 4.88 4,47 4,70 4.89 6,12 These prices refer to packed 'round' and 'ribbed' tomatoes of quality class I , size 57 / 67 mm . AUBERGINES For the period from 1 July to 31 October 1990 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Community of Ten Spain July to October 17,77 9,10 7,12 3,65 These prices refer to the following packed products :  elongated aubergines of quality class I , size over 40 mm,  globus aubergines of quality class I , size over 70 mm. 11 . 5 . 90 Official Journal of the European Communities No L 119 /49 PEACHES For the period from 1 June to 30 September 1990 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Community of Ten Spain June July to September 45,38 42,99 43,18 41,03 25,21 24,08 23,99 22,98 These prices refer to packed peaches of the Amsden , Cardinal , Charles Ingouf, Dixired , Jeronimo , J. H. Hale , Merril Gemfree , Michelini , Red Haven , San Lorenzo , Springcrest and Springtime varieties of quality class I , size 61 / 67 mm. NECTARINES For the period from 1 June to 31 August 1990 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Community of Ten Spain June July and August 59,17 54,79 59,17 54,79 28,40 26,30 28,40 26,30 These prices refer to packed nectarines of the Armking , Crimsongold , Early sun grand, Fantasia , Independence , May Grand , Nectared , Snow Queen and Stark red gold varieties of quality class I , size 61 / 67 mm. APRICOTS For the period from 1 June to 31 July 1990 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Community of Ten Spain June and July 41,75 28,93 23,78 16,48 These prices refer to packed products of quality class I , size over 30 mm. LEMONS For the period from 1 June 1990 to 31 May 1991 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Community of Ten Spain Tune July August September 42.54 43.55 43,12 38,74 ^ 27,26 27,83 27,59 25,12 24,99 25,62 25,49 24,09 16,03 16,39 16,32 15,53 October 36,57 23,89 23,77 15,38 November 35,56 23,32 20,79 13,66 December 34,93 22,96 20,54 13,52 January 35,94 23,53 21,05 13,81 February 34,68 22,82 20,42 13,45 March 36,07 23,61 21,05 13,81 April 37,72 24,54 22,06 14,38 May 38,60 25,04 22,57 14,67 These prices refer to packed lemons of quality class I , size 53 / 62 mm . No L 119 /50 Official Journal of the European Communities 11 . 5 . 90 PEARS (other than perry pears) For the period from 1 July 1990 to 30 April 1991 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Community of Ten Spain July 28,67 20,01 14,75 10,31 August 26,77 18,79 14,36 10,06 September 25,62 18,05 13,74 9,67 October 26,64 18,71 13,74 9,67 November 27,03 18,96 13,99 9,83 December 27,40 19,19 14,36 10,06 January to April 27,65 19,35 14,62 10,23 These prices refer to the following packed products :  pears of the BeurrÃ © Hardy, Bon ChrÃ ©tien Williams , ConfÃ ©rence , Coscia (Ercolini ), Crystallis (BeurrÃ © NapolÃ ©on , Blanquilla , Tsakonika ) and Dr Jules Guyot (Limonera) varieties , quality class I , size over 60 mm,  pears of the Empereur Alexandre (Kaiser Alexandre Bosc) variety , quality class I , size over 70 mm . TABLE GRAPES For the period from 1 August to 20 November 1990 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Community of Ten Spain August 36,31 36,31 23,35 23,35 September , October and November 32,51 32,51 19,92 19,92 (from 1 to 20) These prices refer to packed table grapes of the Regina dei Vigneti , Soultanine , Regina (Mennavacca bianca , Rosaki , Dattier de Beyrouth), Italia , Aledo and Ohanes (Almeria) varieties , quality class I. APPLES (other than cider apples ) For the period from 1 August 1990 to 31 May 1991 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Community of Ten Spain August 26,51 19,06 13,51 9,72 September 26,51 19,06 13,51 9,72 October 26,51 19,06 13,63 9,80 November 27,22 19,53 14,06 10,08 December 29,61 21,09 15,17 10,81 January to May 32,01 22,67 16,27 11,53 These prices refer to the following packed products :  apples of the Reine des reinettes and Verde Doncella varieties , quality class I , size over 65 mm,  apples of the Delicious Pilafa , Golden Delicious , James Grieve , Red Delicious , Reinette grise du Canada and Starking Delicious varieties , quality class I , size over 70 mm . 11 . 5 . 90 Official Journal of the European Communities No L 119 / 51 MANDARINS For the period from 16 November 1990 to 28 February 1991 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Community of Ten Spain 16 to 30 November December January February 37,01 36,63 36,13 34,47 28,46 28,22 27,90 26 &gt;84 23,68 23,17 22,41 21,90 18,18 17,85 17,36 17,04 These prices refer to packed mandarins of quality class I , size 54/ 69 mm . SATSUMAS For the period from 16 October 1990 to 15 January 1991 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Community of Ten Spain 16 to 31 October November December 1 to 15 January 28,77 25,53 27,69 26,61 28,77 25,53 27,69 26,61 13,73 11,49 12,46 12,10 13,73 11,49 12,46 12,10 These prices refer to packed satsumas Unshiu (owari ) of quality class I , size 54 / 69 mm. CLEMENTINES For the period from 1 December 1990 to 15 February 1991 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Community of Ten Spain December January 1 to 15 February 33,91 31,72 36,48 33,91 31,72 36,48 18,67 17,46 18,21 18,67 17,46 18,21 These prices refer to packed Clementines (citrus reticulata , Blanco ) of quality class I , size 43 / 60 mm. SWEET ORANGES For the period from 1 December 1990 to 31 May 1991 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Community of Ten Spain December January February March April and May 34,51 30,96 31,58 33,49 34,12 31^47 28,59 29,10 30,65 31,15 21,82 20.05 20,53 20,81 21.06 19,89 18,46 18,87 19,07 19,28 These prices refer to packed oranges of the Moro , Navel , Navellina , Salustiana , Sanguinello and Valencia late of quality class I , size 67 / 80 mm. NB: The prices given in this Annex do not include the cost of the packaging in which the product is presented . No L 119 / 52 Official Journal of the European Communities 11 . 5 . 90 ANNEX II FINANCIAL COMPENSATION FOR THE 1990/ 1991 MARKETING YEAR ECU 11,54 per 100 kilograms net for oranges of the Moro , Tarocco , Ovale Calabrese , Belladonna, Navel and Valencia late varieties , ECU 9,90 per 100 kilograms net for oranges of the Sanguinello variety , ECU 6,52 per 100 kilograms net for oranges of the Sanguigno and Biondo comune varieties , ECU 9,71 per 100 kilograms net for mandarins . NB: Financial compensation is granted only for products of quality classes Extra and I.